Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II meet the unity of invention standard.  This is not found persuasive because Groups I and II fail to meet the unity of invention standard as outlined in the restriction requirement dated 12/31/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/26/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiringer et al. (US4643983, hereinafter Zeiringer).
Regarding Claim 1, Zeiringer discloses fused raw material for the production of a refractory product (see Zeiringer at Col. 1, lines 20-24, disclosing a molten aluminum oxide and aluminum carbide mixture that is rapidly cooled) comprising the following mineralogical phases: Magnesia spinel with a hyperstoichiometric proportion of Al2O3 (see Zeiringer at Col. 7, lines 60-68, disclosing an example product with a magnesia spinel having a hyperstoichiometric proportion of Al2O3 2O3) and Al4O4C (see Zeiringer at Col. 7, lines 60-68, disclosing the example product contains Al4O4C).
Regarding Claim 4, Zeiringer discloses the magnesia spinel with a hyperstoichiometric proportion of Al2O3 has a proportion of Al2O3 in the range from 77 to 97% by mass (see Zeiringer at Col. 7, lines 60-68, disclosing an example product with a magnesia spinel having a hyperstoichiometric proportion of Al2O3 shown as MgO.13Al2O3, where MgO has a molecular weight of 40.3044 g/mol and Al2O3 has a molecular weight of 101.96 g/mol, which provides a proportion of Al2O3 of (13*101.96)/((13*101.96)+40.3044) = 0.97, which correlates to 97% by mass, which is within the claimed range of at least 95% by mass.).
Regarding Claim 5, Zeiringer discloses a fused raw material comprising magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C in a total mass of at least 95% by mass (see Zeiringer at Col. 7, lines 60-68, disclosing an example product comprising Al2O3, MgO*13Al2O3, Al4O4C, with the only disclosed impurities being 0.02% Na2O and 4-5% Al2OC).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zeiringer.
Regarding Claim 7, Zeiringer does not explicitly disclose the fused raw material has a thermal expansion of at most 8.0 ppm/K, however, this is considered 
In the alternative, the claimed thermal expansion range is obvious in light of Zeiringer because Zeiringer discloses a composition (see Zeiringer at Col. 7, lines 60-68) which is very similar to the composition disclosed in the instant application at least at Page 13, the third paragraph of the instant specification. Zeiringer seeks to solve many of the same problems as the instant application, such as increasing the efficiency of a grinding medium by increasing its resistance to thermal degradation during the course of normal operation (see Zeiringer at Col. 1, lines 20-28), and that the inclusion of Al2OC and Al4O4C increase grinding efficiencies (see Col. 2, lines 11-14). The instant specification notes that it is well known that the lowest possible thermal expansion of a refractory raw material is advantageous for thermal shock behavior of the refractory product produced (see the instant Specification at Page 2, fourth paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when . 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoennahl et al. (EP0482981 with reference to machine translation via EspaceNet, hereinafter referred to as Schoennahl).
Regarding Claim 1, Schoennahl discloses a fused raw material for the production of a refractory product (see Schoennahl at [0010] from machine translation via EspaceNet, disclosing refractory materials) comprising the following mineralogical phases: Magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C (see Schoennahl at [0011] from machine translation via EspaceNet, disclosing examples of refractory materials which may constitute the grains (A) are spinel MgO-Al2O3 whether these products are electrofused or sintered; electrofused materials having an alumina content of at least 85% by weight; and aluminum oxycarbons of the type Al4O4C). 
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schoennahl.
Regarding Claim 7, Schoennahl does not explicitly disclose fused raw material has a thermal expansion of at most 8.0 ppm/K, however, this is considered 
In the alternative, the claimed thermal expansion range is obvious in light of Schoennahl because Schoennahl discloses a composition () which is very similar to the composition disclosed in the instant application at least at Page 13, the third paragraph of the instant specification. The instant specification notes that it is well known that the lowest possible thermal expansion of a refractory raw material is advantageous for thermal shock behavior of the refractory product produced (see the instant Specification at Page 2, fourth paragraph). Schoennahl seeks to solve this same problem by providing a material with excellent resistance to thermal shock (see Schoennahl at Page 4, line 145). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when provided with the composition of Schoennahl and the motivations of Schoennahl to seek to provide a material which is within the claimed range with a reasonable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoennahl.
Regarding Claim 2, Schoennahl discloses the limitations of Claim 1 as described above. Schoennahl further discloses the following mineralogical phases in the following proportions: Magnesia spinel with a hyperstoichiometric proportion of Al2O3: 50 to 99% by mass (see Schoennahl at [0011] from machine 2O3 whether these products are electrofused or sintered; electrofused materials having an alumina content of at least 85% by weight; and aluminum oxycarbons of the type Al4O4C) and (see Schoennahl at [0012] from machine translation via EspaceNet, disclosing the proportion of grains (A) can range from 32 to 85% by weight approximately); and Al4O4
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the formula of Schoennahl as taught by Schoennahl with a reasonable expectation of successfully providing a material with increased resistance to thermal shock. 
Regarding Claim 3, Schoennahl discloses the following mineralogical phases in the following proportions: Magnesia spinel with a hyperstoichiometric proportion of Al2O3: 70 to 90% by mass (see Schoennahl at [0011] from machine translation via EspaceNet, disclosing examples of refractory materials which may constitute the grains (A) are spinel MgO-Al2O3 whether these products are electrofused or sintered; electrofused materials having an alumina content of at least 85% by weight; and aluminum oxycarbons of the type Al4O4C) and (see Schoennahl at [0012] from machine translation via EspaceNet, disclosing the proportion of grains (A) can range from 32 to 85% by weight approximately); and Al4O4C 10 to 30% by mass ((see Schoennahl at [0014] from machine translation via EspaceNet, disclosing the proportion of binding phase (B) can range from 10 to 40% by weight approximately) and (see Schoennahl at [0020] from machine translation via EspaceNet, teaching the particles of (B) can be made of a refractory material identical to or different from that of grains (A)) and (see Schoennahl at [0026] from machine translation via EspaceNet, teaching the particles of (B) are chosen from the same list of materials as given for grains (A)).  Schoennahl 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the formula of Schoennahl as taught by Schoennahl with a reasonable expectation of successfully providing a material with increased resistance to thermal shock.
Regarding Claim 4, Schoennahl discloses the magnesia spinel with a hyperstoichiometric proportion of Al2O3 has a proportion of Al2O3 in the range from 77 to 97% by mass (see Zeiringer at Col. 7, lines 60-68, disclosing an example product with a magnesia spinel having a hyperstoichiometric proportion of Al2O3 shown as MgO.13Al2O3, where MgO has a molecular weight of 40.3044 g/mol and Al2O3 has a molecular weight of 101.96 g/mol, which provides a proportion of Al2O3 of (13*101.96)/((13*101.96)+40.3044) = 0.97, which correlates to 97% by mass, which is within the claimed range of at least 95% by 
Regarding Claim 5, Schoennahl discloses the fused raw material comprising magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C in a total mass of at least 95% by mass (see Schoennahl at [0010] from machine translation via EspaceNet, teaching the refractory material comprises (A), (B), and (C), where Examiner notes (A) and (B) have been discussed above) AND (see Schoennahl at [0015]-[0016] from machine translation via EspaceNet, disclosing (C) can consist of crystalline graphite or boron nitride, and further teaching the proportion of (C) can range from 3% to 42% by weight). 
Regarding Claim 6, Schoennahl discloses the fused raw material comprising magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C in a total mass of at least 99% by mass see Schoennahl at [0010] from machine translation via EspaceNet, teaching the refractory material comprises (A), (B), and (C), where Examiner notes (A) and (B) have been discussed above) AND (see Schoennahl at [0015]-[0016] from machine translation via EspaceNet, disclosing (C) can consist of crystalline graphite or boron nitride, and further teaching the proportion of (C) can range from 3% to 42% by weight. Examiner notes that, during the production of the fused raw material, carbon (such as carbon from graphite) reacts with the alumina to form aluminum oxycarbons such as Al4O4C as 4O4C, although Schoennahl is silent as to exactly how much of carbon becomes part of (B). When examining the instant specification, Applicant notes that the compound starting material may comprise as much as 15% carbon (see the instant specification at Page 13, third paragraph), while Applicant does not provide any examples of final products with atomic carbon remaining in the material. Therefore, Examiner can make the assumption that all of the 15% of carbon is reacted with Al2O3 to form Al4O4C with no free carbon remaining. The same must be true for the carbon of Schoennahl, thus the final formula for the fused raw material of Schoennahl should likewise be free from carbon, which provides the claimed range of at least 99% magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C. 
In the alternative, if it is taken that none of the 3% of carbon is incorporated into the formula Al4O4C by reaction with Al2O3, then the final formula for the fused raw material of Schoennahl is 97% magnesia spinel with a hyperstoichiometric proportion of Al2O3 and Al4O4C, which is close to touching the claimed range of 99%. A prima facie case of obviousness exists where the 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Kazuo et al. (WO2017150333 with reference to machine translation via EspaceNet, hereinafter referred to as Kazuo), Muñoz et al. (Muñoz, V., and AG Tomba Martinez. "Thermal evolution of Al2O3-MgO-C refractories." Procedia Materials Science 1 (2012): 410-417., hereinafter referred to as Muñoz), and Ganesh et al. (Ganesh, I., et al. "An efficient MgAl2O4 spinel additive for improved slag erosion and penetration resistance of high-Al2O3 and MgO–C refractories." Ceramics international 28.3 (2002): 245-253., hereinafter referred to as Ganesh).
Kazuo is directed towards a refractory material (see Kazuo at Page 1, line 10 from machine translation via EspaceNet). Kazuo teaches that Al4O4C does not directly cause spinelization reaction with magnesia as shown in Formulas 1 and 2, but that once alumina decomposed from Al4O4C, it reacted with magnesia to spinelize (see Kazuo at Page 7, lines 263-265). Kazuo further teaches that by coexisting MgO and Al4O4
Muñoz is directed towards Al2O3-MgO-C refractory bricks (see Munoz at the Abstract) which contain Al4O4C (see Munoz at Page 414, Table 3).
Ganesh is directed to magnesium aluminate spinel for use as refractory materials (see Ganesh at Page 245, first full paragraph). Ganesh teaches that as the amount of AlCl3 increases, bulk density of MgAl2O4 spinel also increases and the apparent porosity and water absorption values are decreased (see Ganesh at Page 248, second paragraph). Ganesh teaches that a similar mechanism may be operative in the case of magnesia-carbon-spinel bricks as well (see Ganesh at Page 251, second paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        /BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731